[Heidrick & Struggles Letterhead]






August 15, 2011






Richard W. Pehlke
Address on File with the Company






Dear Richard:




On behalf of Heidrick & Struggles, Inc. (“HSI” or the “Company”), I am pleased
to confirm the terms of your employment arrangement in this letter agreement
(the “Agreement”). All amounts in this Agreement are denominated in U.S.
dollars.

1.      Effective Date: You will commence employment on August 15, 2011.   2.   
  Title: You will serve as Executive Vice President and Chief Financial Officer
reporting directly to the Company’s Chief Executive Officer.   3.      Location:
You will be based in the Company’s Chicago Corporate office.   4.      Base
Salary: You will receive a monthly salary of $31,520 (which is equivalent to
$375,000 annually) payable at the end of each month.   5.      Management
Incentive Plan (MIP) Participation: You will participate in the MIP at the Tier
1 level.  

6. Management Bonus: You will be eligible for a target management bonus equal to
100% of your base salary. For 2011, you are eligible for a target management
bonus equal to $218,750, which reflects the pro ration of your target management
bonus for the period June 1, 2011 to December 31, 2011. Notwithstanding the
foregoing, for 2011 you will receive a minimum guaranteed bonus equal to
$109,375 (this reflects 50% of your pro-rated target bonus), subject to your
continued employment with the Company. Bonuses earned and payable beyond 2012
will be payable per the Company’s policy at that time. All bonuses are
discretionary and are not earned until reviewed and approved by the Human
Resources and Compensation Committee of the Board of Directors of Heidrick &
Struggles International, Inc. (“HSII”), the parent company of HSI. Bonuses are
only payable if you are employed by the Company on the date such bonus is paid.

7.      Incentive Compensation and Other Plans: You will be eligible to
participate in other management compensation plans, including the Management
Stock Option Plan, the Change in Control Severance Plan at Tier 1 and the
Management Severance Pay Plan and Summary Play Description as a Tier I
executive, as such plans may be amended from time to time.  

--------------------------------------------------------------------------------

8.      Promotional Equity Award: You will receive a one-time promotional award
of restricted stock units (“RSUs”) having a value equal to $200,000 on the grant
date, which will vest at the rate of one-third on each of the first, second and
third anniversaries of the date that the RSUs are granted, subject to the
approval of the HSII Human Resources and Compensation Committee of the Board of
Directors (“HRCC”) and your execution of the grant agreements.  

9.    Annual Equity Awards: You will receive consideration for annual equity
grants as      part of your    performance and compensation review. Annual
equity awards are      subject to the approval of the HRCC. 


10      Benefits: You will be eligible to participate in the Company's benefit
programs to the same extent as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc.     401(k) Profit Sharing and
Retirement Plan, and the Deferred Compensation Plan. You will also be eligible
to participate in the Company's Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company's plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.   11.      Employment Authorization: Pursuant to the Immigration and
Nationality Act, the Company is required to verify the identity and employment
authorization of all new hires. In order to comply with this legal obligation,
the Company must complete an Employment Eligibility Verification Form I-9 within
three days of an employee’s hire date. We have enclosed a Form I-9 for your
review. Please note that you will need to provide either (i) one document from
“List A” or (ii) one document from “List B” and one document from “List C” of
the form (see page two of the enclosed I-9 Form).     Your initial and
continuing employment will be subject to your having the ability to work legally
in the United States. If you anticipate having difficulty completing the Form
I-9 or producing the required documents, please advise me as soon as possible.  
12.      Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.   13.      Compliance with Policies:
Subject to the terms of this Agreement, you agree that you will comply in all
material respects with all policies and procedures applicable to similarly
situated employees of the Company, generally and specifically.   14.     
Termination of Employment:  

--------------------------------------------------------------------------------

a.      Employment at Will: You will be an "employee at will" of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.   b.      No Notice Period in Case of Termination for
Cause: Notwithstanding any period of notice under written Company employment
policies in effect at the time of termination, the Company shall have the right
to terminate your employment for Cause immediately upon written notice.   c.   
  Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the "Termination
Date"), and any other amounts required by law. You will also be entitled to
participate in the Change in Control Severance Plan as a Tier 1 executive and
Section 16(b) Officer as well as the Management Severance Pay Plan as a Tier 1
executive, as such, plans may be modified or amended from time to time.   d.   
  Definition of Cause: For purposes of this Agreement, "Cause" shall mean any of
the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, gross negligence,
fraud, intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance; (ii) your indictment of, or plea of nolo contendere to, a crime
constituting a (x) a felony under the laws of the United States or any state
thereof or (y) misdemeanor involving moral turpitude; (iii) your material
violation or breach of any provision of this Agreement; (iv) your unauthorized
use or disclosure of confidential information pertaining to the Company's
business; (v) any act or omission which results in the restatement of the
financial statements of HSII or a subsidiary of HSII; (vi) your engagement in
conduct causing demonstrable injury to the Company or its reputation; (vii) your
unreasonable failure or refusal to perform your duties as the Company reasonably
requires, to meet goals reasonably established by the Company or its affiliates,
or to abide by the Company's policies for the operation of its business, and the
continuation thereof after the receipt by you of written notice from the
Company; (viii) your habitual or gross use of alcohol or controlled substances
which interferes with the performance of your duties and obligations on behalf
of the Company; or (ix) your death or Disability, as hereinafter defined. For
purposes of this Agreement, "Disability" shall mean that you have been unable,
for six (6) consecutive months, to perform your duties under this Agreement even
with accommodation, as a result of physical or mental illness or injury. The
determination of whether the Executive has been terminated for “Cause” will be
made at the sole discretion of the HRCC.  

--------------------------------------------------------------------------------

  e.      Return of Materials: Upon the termination of your employment, you
agree to return to the Company, all Company property, including all materials
furnished to you during your employment (including but not limited to keys,
computers, automobiles, electronic communication devices, files and
identification cards) and all materials created by you during your employment.
In addition, you agree that upon the termination of your employment you will
provide the Company with all passwords and similar information which will be
necessary for the Company to access materials on which you worked or to
otherwise continue in its business.   15.      Confidentiality: In the course of
your employment with the Company, you will be given access to and otherwise
obtain knowledge of certain trade secrets and confidential and proprietary
information pertaining to the business of the Company and its affiliates. During
the term of your employment with the Company and thereafter, you will not,
directly or indirectly, without the prior written consent of the Company,
disclose or use for the benefit of any person, corporation or other entity, or
for yourself, any trade secrets or other confidential or proprietary information
concerning the Company or its affiliates, including, but not limited to,
information pertaining to their clients, services, products, earnings, finances,
operations, marketing, methods or other activities; provided, however, that the
foregoing shall not apply to information which is of public record or is
generally known, disclosed or available to the general public or the industry
generally (other than as a result of your breach of this covenant or the breach
by another employee of his or her confidentiality obligations). Notwithstanding
the foregoing, you may disclose such information as is required by law during
any legal proceeding or to your personal representatives and professional
advisers as is required for purposes of rendering tax or legal advice, and, with
respect to such personal representatives and professional advisers, you shall
inform them of your obligations hereunder and take all reasonable steps to
ensure that such professional advisers do not disclose the existence or
substance thereof. Further, you shall not, directly or indirectly, remove or
retain, and upon termination of employment for any reason you shall return to
the Company, any records, computer disks or files, computer printouts, business
plans or any copies or reproductions thereof, or any information or instruments
derived therefrom, arising out of or relating to the business of the Company and
its affiliates or obtained as a result of your employment by the Company.   16. 
    Non-Solicitation/Non-Competition: Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company for Cause, you shall not (i) become
engaged in or otherwise become interested in a role that provides or intends to
provide similar services in the geographical area served during your employment;
(ii) directly or indirectly solicit or assist any other person in soliciting any
client of the Company with whom you had direct professional contact during the
twelve (12) months immediately prior to the termination of your employment with
the Company  

--------------------------------------------------------------------------------

  and during which you learned confidential information, or whose account you
oversaw during your employment with the Company; (iii) directly or indirectly
solicit, or assist any other person in soliciting, any employee of the Company
or its affiliates (as of your termination of employment with the Company) or any
person who, as of such date, was in the process of being recruited by the
Company or its affiliates, or induce any such employee to terminate his or her
employment with the Company or its affiliates; or (iv) hire or assist another
person in hiring any employee of the Company or its affiliates who potentially
possesses the Company or its affiliate's confidential information for a position
where the employee's knowledge of such information might be relevant. The
provisions of this Section 16 shall be in addition to any restrictive covenants
that are set forth in or otherwise required by Company benefit plans. In the
case of a discrepancy between this Section and any such restrictive covenant,
the more restrictive language will apply.     Each of the foregoing restrictions
contained in Section 16 constitutes an entirely separate and independent
restriction on you and shall be read and construed independently of the other
undertakings and agreements herein contained. You and the Company agree that the
restrictions contained in Section 16 are reasonable in scope and duration and
are necessary to protect the Company's confidential information and other
business interests. If any provision of Section 16 as applied to any party or to
any circumstance is adjudged by an arbitrator or court of competent jurisdiction
to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of this Agreement. If any such
provision, or any part thereof, is held to be unenforceable because of the
scope, duration or geographic area covered thereby, the parties agree that the
court or arbitrator making such determination will have the power to reduce the
scope and/or duration and/or geographic area of such provision, and/or to delete
or revise specific words or phrases, and in its modified form, such provision
will then be enforceable and will be enforced.   17.      The parties agree and
acknowledge that the breach of Section 15 or 16 will cause irreparable damage to
the Company, and upon actual or threatened breach of any provision of either
section the Company will be entitled to seek from a court of competent
jurisdiction immediate injunctive relief, specific performance or other
equitable relief without the necessity of posting a bond or other security and
that this will in no way limit any other remedies which the Company may have
(including, without limitation, the right to seek monetary damages).   18.     
Other Legal Matters:     a.      No Other Agreements/Obligations: You have
advised the Company that your execution and performance of the terms of this
Agreement do not and will not violate any other agreement binding on you or the
rights of any third parties and you understand that in the event this advice is
not accurate the Company will not have any obligation to you under this
Agreement.  

--------------------------------------------------------------------------------

b.      Negotiation of Agreement: You acknowledge that you negotiated the terms
of this Agreement with the Company and that you enter into this Agreement
voluntarily.   c.      Applicable Legal Standards: You will be an employee of
the Company's United States operations and agree that your employment with the
Company shall be governed by the laws of the United States of America and the
State of Illinois.   d.      Waiver of Jury Trial: Each of the parties hereto
irrevocably waives any and all rights to trail by jury in any legal proceeding
arising out of your employment or related to this Agreement or the transactions
contemplated hereby.   e.      Notice: All notices and other communications
under this Agreement shall be in writing to you at the above-referenced address
or to the Company at its Chicago Corporate Office, directed to the attention of
the General Counsel.   f.      Full and Complete Agreement: This letter
Agreement contains our entire understanding with respect to your employment and
can be amended only in writing and signed by the Chief Executive Officer or
General Counsel. This Agreement supersedes any and all prior agreements, whether
written or oral, between you and the Company that are not specifically
incorporated by reference herein. You and the Company specifically acknowledge
that no promises or commitments have been made that are not set forth in this
letter.   g.      Severability: If any provision of this Agreement or the
application thereof is held invalid, such invalidity shall not affect other
provisions or applications of this Agreement that can be given effect without
the invalid provision or application and, to such end, the provisions of this
Agreement are declared to be severable.   h.      Survival of Provisions: The
provisions of Sections 14 (b) and (c) and 15 through 17 of this Agreement shall
survive the termination of your employment with the Company and the expiration
or termination of this Agreement.   i.      Termination of Consulting Agreement:
Effective upon the execution of this Agreement, the parties hereto mutually
agree that the Consulting Agreement, dated May 16, 2011, between you and the
Company is hereby terminated and shall be of no further force and effect.  

--------------------------------------------------------------------------------

Rich, I wish you all the best in your new role.



Sincerely,

/s/ L. Kevin Kelly

L. Kevin Kelly
Chief Executive Officer




I hereby accept the terms and conditions of employment outlined in this
Agreement.

_/s/ Richard W. Pehlke    August 15, 2011  Richard W. Pehlke    Date    Copy:   
 


Richard J. Caldera, Chief Human Resources Officer Stephen. W. Beard, General
Counsel

--------------------------------------------------------------------------------